

Exhibit 10-22



AMENDMENT TO “APPENDIX A” OF THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to “Appendix A” of the Astec Industries, Inc. Supplemental
Executive Retirement Plan, as amended and restated as of January 1, 2008 (the
“Plan”), is adopted by Astec Industries, Inc. (the “Company”), effective as of
January 1, 2019.


WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company
(the “Board”) to designate participants in the Plan from time to time, whose
names and effective dates of participation shall be set forth on Exhibit A to
the Plan;


NOW, THEREFORE, the Company hereby amends “Appendix A” of the Plan in the form
attached hereto, to update the same for changes in Plan participation approved
by the Board, by action taken on February 21, 2019.


Except as amended herein, the Plan shall continue in full force and effect.


ASTEC INDUSTRIES, INC.


Date: February 21, 2019         By: /s/ Stephen C. Anderson

Name: Stephen C. Anderson
Title:   Secretary


1

--------------------------------------------------------------------------------



“APPENDIX A”
Each Participant’s Date of Participation
     
Name of Participant
 
Effective Dates of Participation
W. Norman Smith
 
January 1, 1995
Tim Gonigam
 
August 1, 2000
Stephen C. Anderson
 
January 1, 2003
Richard Dorris
 
January 3, 2005
David C. Silvious
 
July 1, 2005
Neil Peterson
 
January 1, 2008
Joe Cline
 
February 1, 2008
Chris Colwell
 
May 31, 2011
Robin Leffew
 
August 1, 2011
Matthew B. Haven
 
January 1, 2013
Jeff May
 
October 1, 2013
Tom Wilkey
 
January 1, 2014
Jeff Schwarz
 
July 1, 2014
John Irvine
 
April 28, 2016
Jaco Van Der Merwe
 
October 1, 2016
Scott Barker
 
April 3, 2017
Neil Whitworth
 
May 30, 2017
Michael G. Anderson
 
July 7, 2017
Jody Volner
 
November 1, 2017
Robert Kilgore
 
August 2, 2018
Greg Renegar
 
January 1, 2019



2